id office uilc cca_2008073114072451 ------------ number release date from ------------------- sent thursday date pm to ----------------------------------------------------------------- cc -------------------- subject counsel questions for new orleans meeting hi --------- the tmp answers are below in red please let me know if you would like to discuss them further thanks ---------- from ---------------------- sent tuesday date pm to -------------------- cc ------------------- subject counsel questions --------- to follow up on our phone conversation today i said i would send you a list of the questions we had for counsel to address in the meeting these are the ones we had so far counsel presentation hot topics - what’s happening with p’ships recent court cases etc tmp issues designation of tmp for an llc with no member managers if there are no member-managers each member will be treated as a member-manager sec_301_6231_a_7_-2 a tmp will then be designated in accordance with sec_301_6231_a_7_-1 with each member of the llc treated as a general_partner designation of tmp for llc with lp the limited_partner cannot be designated tmp because a limited_partner does not have the power to bind the partnership under state law designation for llc and tmp is also llc the tmp of an llc can be another llc however statute extensions must be signed by a managing member of the second tier llc in order to be binding on the partnership o o o lp longer exists discussion of who signs in various complicated scenarios and what the signature would look like o tefra lp key case with a tefra llc as its tmp that llc is also a tefra entity with another lp as its tmp then finally that lp is also a tefra entity with its tmp being a corporation o same scenario except the tefra lp key case tmp is another tefra o same scenario except the tefra lp key case tmp is a corporation which no in all of these scenarios the structure of the lower tiers is irrelevant the tmp is a creature of statute and has authority to extend the period of limitations for all of the partners but has no power to bind the partnership itself consequently the person who signs must have the power to bind the second-tier entity the tmp of the tefra key entity under state law for example if the tmp is itself an llc a manager under state law must sign for the llc as tmp of the key entity regardless of whether the llc is manager-managed or member-managed signature tefra llc tmp of tefra lp by john doe manager john doe should always be someone with the power to bind the second-tier a general_partner in the case of a partnership or a manager in the case of an llc o same scenario except the tefra lp key case tmp is a single member llc what happens when the single member llc has filed a partnership return a single member llc cannot elect to be classified as a partnership and cannot file a partnership return although this issue has not been litigated we would likely argue that a single member llc should not be treated as a partnership simply by virtue of having filed a partnership return discussion as to who the tmp is when the key case no longer exists case who will sign a statute extension if necessary in this o if the key case no longer exists why would a statute extension be required under chef's choice since a tefra proceeding is a class action of the partners and not the partnership the continued existence of the partnership is irrelevant is that what you are getting at here a limited_partner 2-partner lp wants to be designated as the tmp because the general_partner interest who was the tmp has had his partnership items converted to non-partnership via a settlement agreement o the settlement agreement and conversion will only affect the year s at issue in the fpaa the partnership will continue with the general_partner as tmp a tmp whose items have converted under a settlement agreement remains the tmp his status would only terminate if the conversion occurs under a special enforcement ie bankruptcy jeopardy_assessment etc sec_301 a - l iv regulation fpaa how to revise or can it be revised after issuance can we withdraw an fpaa can we issue more than in tiering situation if not specifically how do we do the fpaa we want examples notice prep 870pt when sub is ptr parent and sub statute sec_5 transaction occurs in early year but loss taken pincite level in future year or transaction occurs in early year but loss taken by investor in subsequent year
